Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of disobeying a direct order. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As such, petitioner has received all the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Gaston v Selsky, 49 AD3d 1111 [2008]; Matter of LaTorres v Selsky, 49 AD3d 1110 [2008]).
Cardona, P.J., Spain, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.